DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed December 6, 2022.  Applicant’s amendment canceled claim 27 and amended claims 21, 34, and 35.  Currently Claims 1-26 and 28-40 are pending.  Claims 21 and 34 are the independent claims.
	The instant application is a continuation of App. No. 16278709 now U.S. Patent No. 10467563 and a continuation of App. No. 16583115 now U.S. Patent No. 11055644.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Objection to the Title is withdrawn in response to Applicant’s amendment to the Title.
The 35 U.SC. 101 rejection of claims 21-26 and 28-40 in the previous office action is maintained. 	The Double Patent rejections of claims 21-26 and 28-40 in the previous office action is withdrawn in response to Applicant’s amendments to the claims, however an obvious type Double Patent rejection over Mo et al., U.S. Patent No 11055644 is detailed below.
The 35 U.S.C. 112(b) rejection of claims 21 and 34 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.	
The 35 U.S.C. 103(a) rejections of claims 21-26 and 28-40 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) 21-26 and 28-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed December 6, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to an abstract idea/one of the enumerated categories of abstract ideas (Remarks:  Pages 11-13); the claims integrate the abstract idea into a practical application (Remarks:  Pages 14-16) and the claims recite significantly more than an abstract idea (Remarks:  Last Paragraph, Page 12, Page 17).

In response to Applicant’s argument that the claims are not directed to one of the enumerated categories of abstract ideas, specifically not directed to organizing human activity, the examiner respectfully disagrees.
Applicant’s Title make very clear the focus/intent of the invention – “Delivery Sub-Route Assignments to Delivery Workers Based on Expected Drive Delivery Efficiency” – which is the assignment of tasks to a human worker.  In this case the system/method, as claimed, assigns delivery drivers (workers) to delivery packages via sub-routes based on weighted classification characteristics of the delivery drivers (workers).  The invention and more specifically the claims are solely focused on assigning tasks to humans – i.e. organizing human activity.
The claims recite a judicial exception, a method for organizing human activity, task assignment (human) (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to assigning packages to workers (human) for delivery via one or more routes/sub-routes based on a worker efficiency, wherein task assignment (human) is a fundamental economic practice that falls into the abstract idea subcategories of managing personal behavior. 
Accordingly, the claims are clearly directed to one of the abstract categories of abstract ideas without significantly more and therefore is rejected under 35 U.S.C. 101 (see detailed discussion below).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – human task assignment – in this assigning deliveries/delivery routes to human workers based on weighted characteristics of the workers (e.g. delivery efficiency, newbie, expert, etc.).  While the claims may represent an improvement to the business process of assigning task to humans they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic processor (Claim 21 ONLY), memory storing instructions (Claim 21 ONLY), network, 1st/2nd graphical user interfaces, electronic device (drivers’).  These generic computer hardware merely performs generic computer functions of receiving, processing, transmitting and displaying data and represent a purely conventional implementation of applicant’s worker delivery assignment in the general field of task assignments and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 


There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims 21 and 34 recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., processor (Claim 21 ONLY), memory storing instructions (Claim 21 ONLY), network, 1st/2nd graphical user interfaces, electronic device (drivers)) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, the claims are directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claim 21 and 34 beyond the abstract idea is a processor (Claim 21 ONLY), memory storing instructions (Claim 21 ONLY), network, 1st/2nd graphical user interfaces, electronic device (drivers) i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Applicant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.
Specifically, with regards to Claims 31-40, none of claims 31-40 positively recite who or what entity performs the key method steps (i.e. unlike claim 21 which recites a processor configured to execute instructions to perform the method steps claim 34 fails to recite any computer or other technological elements performing the claimed method steps).  As such Claims 31-40 can be readily performed by a human user (mind, pen, paper, etc.).  The recited network is merely used as all networks are used to transmit and received data, the 1st/2nd graphical user interfaces are used for their intended/inherent purpose – displaying data to human users and the driver’s electronic device is simply a generic computer for receiving, transmitting and displaying data (Figure 1, Elements 107A-107C).  
According claims 21-26 and 28-40 do not integrate the abstract idea into a practical application and therefore are not patent eligible under 35 U.S.C. 101.

In response to Applicant’s arguments that the claims recite significantly more than the abstract idea and therefore is patent eligible under 35 U.S.C. 101, the examiner respectfully disagrees.
As discussed above claims 21-26 merely recite a generic computer (processor, memory) performing a series of method steps wherein none of the underly technology (generic computer, network, electronic device) are improved in any way or are utilized in any way other than there old, well-known and routine purpose (network is merely used as all networks are used to transmit and received data, the 1st/2nd graphical user interfaces are used for their intended/inherent purpose – displaying data to human users and the driver’s electronic device is simply a generic computer for receiving, transmitting and displaying data).  
These generic computing components are merely used to retrieve/receive, process and transmit data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's task assignment (human) in the general field of business management and would not provide significantly more than the judicial exception itself. 
Accordingly, the claims do not recite significantly more than the abstract idea and are therefore not patent eligible under 35 U.S.C. 101.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26 and 28-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of  U.S. Patent No. 11055644. in view of official notice.
The claims since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
The table below maps the conflicting claims between the instant application and U.S. Patent No. 11055644.
Instant Application
USPN 11055644
21
1
22
1, 2
23
1
25
4, 17
30
5
31
6
32
1
33
2
34
8
35
8, 9
38
12
39
13


U.S. Patent No. 11055644 does not disclose assigning workers utilizing weighted characteristics nor updating/displaying a completed status of packages as claimed.

Official notice is taken that it is old and very-well known to assign workers to tasks/jobs based weighted worker characteristics (e.g. task assignments based on worker’s efficiency, productivity, performance, etc.).  Support for this old and well-known fact can be bound in at least the following references:  Mo et al., U.S. Patent No. 11126940 (Claims 1, 14, 20),  Mo et al., U.S. Patent No. 10467562 (Claims 1, 14, 20); Gillam, U.S. Patent Publication No. 20150026696 (Paragraphs 57, 62); and Adato et al., U.S. Patent Publication No. 20190213545 (Paragraph 65).
Accordingly, it would have been obvious to one skilled in the art that the system and method for assigning deliveries to workers as disclosed by Mo et al., U.S. Patent No. 11055644, would have benefited from the well-known and old practice of utilizing weighted worker characteristics to assign tasks to workers in view of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Official notice is taken that it is old and very-well known to collect, receive, store, transmit and display/present delivery status information.  Support for this old and well-known fact can be bound in at least the following references:  Davidson, U.S. Patent Publication No. 20120253892 (Paragraphs 75, 115, 128, 139);  Maezawa U.S. Patent Publication No. 20180240205 collect/update and provide delivery status (Paragraphs 34, 48, 58; Figure 7); 	Wada et al. U.S. Patent Publication No. 20170132563 (Paragraph 54; Claim 8 Figure 2, Elements s207; Figure 7 - delivered flag column); and Sone, U.S. Patent No. 7222081 (Figure 2, Element 50g; Figure 4 - status column, Element 76).
Accordingly, it would have been obvious to one skilled in the art that the system and method for assigning deliveries to workers as disclosed by Mo et al., U.S. Patent No. 11055644, would have benefited from the well-known and old practice of displaying to workers or other user delivery status data in view of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further it is noted that the displaying a status bar based on a completed delivery via a graphical user interface merely recites non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data displayed.  Further, the structural elements remain the same regardless of the specific data displayed.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-26 and 28-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 21 and 34, the claims are directed to the abstract idea of task assignment (human).  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, task assignment (human) (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to assigning packages to workers (human) for delivery via one or more routes/sub-routes based on a worker efficiency, wherein task assignment (human) is a fundamental economic practice that falls into the abstract idea subcategories of managing personal behavior.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “retrieve”, “determine”, “determine”, “receive”, “assign”, “generate”, “transmit”, “receive”, “recalculate”, “calibrate”, “transmit” and “update” recite functions of the task assignment (human) are also directed to an abstract idea that falls into the abstract idea subcategories of managing personal behavior.  The step of determine when a percentage demand for the first product is in excess of an integer number is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 21 and 34 appears to be assigning deliveries and sub-routes to human workers.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of managing personal behavior.  The exceptions are the worker (who is a person) and additional limitations of generic computer elements: p processor (Claim 21 ONLY), memory storing instructions (Claim 21 ONLY), network, 1st/2nd graphical user interfaces, electronic device (drivers’).  Claims 31-40 fail to recite who or what performs the various method steps.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor (Claim 21 ONLY), memory storing instructions (Claim 21 ONLY), network, 1st/2nd graphical user interfaces, electronic device (drivers’).  These generic computing components are merely used to retrieve/receive, process, transmit and display data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's task assignment (human) in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 21-26 and 28-40 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited processor, memory, graphical user interface, network and electronic device," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determining an expected delivery efficiency, determining candidate delivery regions, assigning packages, generating a plurality of candidate routes, recalculating the expected delivery efficiency, and calibrating at least one of the sub-routes all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processor (Claim 21 ONLY), memory storing instructions (Claim 21 ONLY), network, 1st/2nd graphical user interfaces, electronic device (drivers’) nothing in the claimed steps precludes the step from practically being performed in the mind.  Claims 21-26 and 28-40 fail to recite who or what performs the various method steps.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of retrieving geographical data, receiving data indicating workers available, transmitting delivery sub-routes, receiving the at least one package identifier, transmitting  recalibrated delivery sub-routes and update a status bar on a second GUI are directed to insignificant pre-solution activity (i.e. data gathering – the receiving/retrieving steps) and/or insignificant post-solution activity (i.e. data out – the transmitting steps).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The processor (Claim 21 ONLY), memory storing instructions (Claim 21 ONLY), network, 1st/2nd graphical user interfaces, electronic device (drivers’) are recited at a high level of generality merely performs generic computer functions of receiving. Processing and transmitting data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, retrieving, and transmitting steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 22-26, 28-33 and 35-40, the claims are directed to the abstract idea of task assignment (human) and merely further limit the abstract idea claimed in independent claims 1 and 34.  
Claims 22 and 35 further limits the abstract idea by calibrating sub-routes utilizing historical data (a more detailed abstract idea remains an abstract idea).  Claims 23 and 36 further limit the abstract idea by limiting the historical data to at least ONE of delivery location, time, driver or package (a more detailed abstract idea remains an abstract idea). Claim 24 further limit the abstract idea by determining expected delivery efficiency based on a number of packages (a more detailed abstract idea remains an abstract idea). Claim 25 further limit the abstract idea determining the expected delivery efficiency based on driving time or cross-region time (a more detailed abstract idea remains an abstract idea). Claim 26 further limits the abstract idea by performing linear regression (a more detailed abstract idea remains an abstract idea).  Claim 28 further limits the abstract idea by limiting the weighted classification to experience or efficiency or drivers (a more detailed abstract idea remains an abstract idea). Claims 29 and 37 further limits the abstract idea by assigning at least ONE of routes or sub-routes based on user input (a more detailed abstract idea remains an abstract idea). Claims 30 and 38 further limits receiving user input comprising a number and type of workers available (a more detailed abstract idea remains an abstract idea). Claims 31 and 39 further limits the abstract idea by receiving user input of a package distribution and attendance value (a more detailed abstract idea remains an abstract idea). Claims 32 and 40 further limits the abstract idea by adjusting a sub-route visiting sequence (a more detailed abstract idea remains an abstract idea). Claim 33 further limits the abstract idea by determine at least ONE of delivery routes or sub-routes based on optimized map data (a more detailed abstract idea remains an abstract idea). 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 21-26 and 28-40, Applicant’s specification discloses that the claimed elements directed to a processor (Claim 21 ONLY), memory storing instructions (Claim 21 ONLY), network, 1st/2nd graphical user interfaces, electronic device (drivers’) at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sone, U.S. Patent No. 7222081 discloses a delivery management system and method comprising capturing/collecting/receiving, storing and displaying delivery status data, including but not strictly limited to displaying display delivery status to driver (Figure 4) and recalibrating/updating and transmitting to a driver updated delivery schedules based on delivery status (Claims 9, 11; Column 7, Lines 30-40; Column 8, Lines 4-17; Figure 2, Element 50g; Figure 4 - status column, Element 76).
Park et al., U.S. Patent No. 8131607, discloses a delivery management system and method comprising recalibrating/recomputing delivery route based on collected delivery status information - including but not strictly limited to completed deliveries (Column 2, Lines 32-38, 58-68; Column 4, Lines 63-68; Column 5, Lines 1-15; Column 7, Lines 30-40, 60-68; Column 8, Lines 1-10).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3683